Per Curiam.

The questions raised by respondent in this action were determined in the foregoing injunction case in Butler County. Relator was a party to that action and respondent, although not a party, upon appeal appeared as amicus curiae in the Supreme Court. Furthermore, the real party interested in sustaining respondent’s position in this case is Cincinnati Gas & Electric Company, which was a party in the Butler County case. Under such circumstances, the issue is res judicata.
The demurrer is overruled, and the writ of prohibition is allowed.

Writ allowed.

Taet, C. J., Zimmerman, Matthias, O’Neill, Herbert, Schneider and Brown, JJ., concur.